The testator, Cleophas Conkle, executed his last will and testament on May 28, 1955. His intention in providing bequests, as they may relate to adopted children of his children and/or to his grandchildren, must be determined from within the four corners of the will in the light of the law existing at the time of the execution of such last will and testament, to wit: R. C.3107.13, in effect since August 28, 1951 (124 Ohio *Page 57 
Laws 178 [193]). See Central Trust Co. v. Bovey, 25 Ohio St.2d 187, where an instrument executed in 1930 was determined by the court to have been executed in accordance with the statute in effect at the time. Also, Third National Bank and Trust Co. v.Davidson (1952), 157 Ohio St. 355.
In Central Trust Co. v. Bovey, supra, at 190, the Supreme Court said:
"Let us make our position in this appeal clear. This is not a suit to interpret R. C. 3107.13, the adoption statute in effect in 1966 when the life tenant died. This court will certainly meet that need in a proper case. Rather, the question here is concerned with the intention of the settlor at the time of the creation of the trust. It is that intention and the law then existing, which governs the terms of the trust."
In the instant case, we have before us the question of the intention of the testator at the time of the execution of his last will and testament subsequent to the effective date of R. C. 3107.13 and, therefore, that question which the Supreme Court said it would meet in a proper case.
Since the intention of the testator must be determined in the light of R. C. 3107.13, in effect at the time of execution of the last will and testament, the first question confronting us is that of the intention of the legislature by the enactment of such Section, effective August 28, 1951, although the ultimate issue remains one of construing the intention of the testator from the terms of the will in light of the statute. The ultimate question before us is whether the testator by using the words "children" of his children and the words "grandchildren" intended to exclude persons not of the blood of his own family.
The law of Ohio governing inheritance of and succession to real or personal property as it affects the status and legal rights of a legally adopted child has been subject to constant changes, each of which have made the status and rights of a legally adopted child more alike to those of a natural born child of the adopting parent.
G. C. 8030, effective August 5, 1921 (which made no reference to property passing by will), provided that *Page 58 
when property passes by law, an adopted child could inherit from but not through an adopting parent. Such section read, in part:
"* * * and the child shall be invested with every legal right, privilege, obligation and relation in respect to * * * the rights of inheritance of real estate or to the distribution of personal estate on the death of such adopting parent or parentsas if born to them in lawful wedlock * * *." (Emphasis added.)
Under this status and right of an adopted child, the court inAlbright v. Albright (1927), 116 Ohio St. 668 held that where a testator makes provision in his will for a child of his son, because the testator is a stranger to the adoption, there arises a presumption that by the use of the word "child" he means natural child, unless the context clearly shows that he means to use the term in a sense including adopted as well as natural children. It is important to note that G. C. 8030 dealt with the right of inheritance to real estate or the distribution of personal property only upon the death of the adopting parent orparents and contained no provision relative to the death of a grandparent.
By the enactment of G. C. 10512-19, effective January 1, 1932, there was added to the provisions of G. C. 8030, the following language:
"* * * but shall be capable of inheriting property expresslylimited by will or by operation of law to the child or children,heir or heirs, or next of kin, of the adopting parent orparents, or to a class including any of the foregoing." (Emphasis added.)
In 1946, the Supreme Court of Ohio decided the case ofFlynn, Admr., v. Bredbeck (1946), 147 Ohio St. 49, wherein it was held that as a result of the enactment of G. C. 10512-19, an adopted child inherits through as well as from his adopting parent. The third paragraph of the syllabus of that case reads:
"By the terms of Section 10512-19, General Code (114 Ohio Laws, 474), reciting that an adopted child shall be capable of inheriting property expressly limited by will or by operation of the law to the child, heir or next of *Page 59 
kin of the adopting parent, an adopted child was enabled to inherit property through as well as from his adopting parent, whether such property pass by will or by operation of law."
It is noted, however, that G. C. 10512-19 made no reference to property expressly limited by will to "grandchildren" except when a devise or bequest in the will was defined in the will as being to the child of a son or daughter, to an heir or heirs at law, or next of kin of the adopting parent, or to a class including any of the foregoing. In the case of The ThirdNational Bank  Trust Co. v. Davidson (1952), 157 Ohio St. 355, Julia S. Cornell died February 12, 1944, leaving a will dated March 14, 1931, with 18 codicils executed at various times, all of which were admitted to probate on February 19, 1944.
At the times of execution of her will and all of the codicils and at the time of her death, testatrix had a son and a daughter and four grandchildren, all of which were the blood children of testatrix's daughter. Testatrix's son had no children but, subsequent to testatrix's death, adopted two children.
The third item of the tenth codicil to testatrix's will, which was executed on January 19, 1935 (after the effective date of G. C. 10512-19), provided, in part, as follows:
"Item Third: I give and bequeath to the Third National Bank and Trust Company of Dayton, Ohio, a corporation, the sum of one million dollars ($1,000,000), in trust, nevertheless, for the following purposes: [several bequests to brother, sister-in-law and cousins]
"I further direct that out of the net income of said trust fund such trustee shall pay to each of my then livinggrandchildren, whether born prior to or subsequent to my deceasethe sum of five thousand dollars ($5,000) per annum, in equal monthly installments until they have respectively arrived at the age of twenty-one (21) years, the children of any then deceased my grandchild to receive the amount their parent would have received, if then living. * * * Upon the arrival of my youngest then living grandchildren at the age of thirty years, I direct that such *Page 60 
trustee shall pay and distribute the trust fund then in its hands, including both principal and accumulated income, if any, to my then surviving grandchildren, in equal portions, the children of any deceased grandchild to take the share their parent would have received, if then living."
In the case of The Third National Bank  Trust Co. v.Davidson, supra, the court, at page 362, pointed out that:
"* * * the bequests in the tenth codicil were directly from testatrix to her grandchildren and her intent must be ascertained from within the four corners of the codicil, although it is presumed that the testatrix knew the adoption statutes in effect at the time she executed the codicil and such statutes must be considered in such ascertainment."
The court pointed out that the testatrix was not a party to any adoption proceedings, that she adopted no grandchildren and could not do so for the reason that there is no provision in Ohio for the adoption of grandchildren.
Holding that where grandchildren took property directly by devise or bequest from the testator, adopted children were not included, the court further stated, at page 362, the following:
"We would have a different question before us if she had madethe provision in her tenth codicil that property passed to herchildren and thereafter to her grandchildren or to herchildren's children." (Emphasis added.)
This foregoing statement in Trust Company v. Davidson would be applicable upon the facts of the instant case, in which the income from the property does pass, first to her three children and, next to the children of any deceased child; or, if the deceased child were to leave no children surviving, then the income from such deceased child's share is to be distributed equally among living grandchildren. Upon the death of the last survivor of such children, the trust is to terminate with a distribution to be made equally among the then living grandchildren. Thus, in the instant case, the property does go first to the children and then to the children's children and/or grandchildren. Had such been the circumstances in theDavidson case, it would *Page 61 
appear in view of the statement made at page 362 of the opinion,supra, that the court would have distinguished the case from one where property passed directly to grandchildren and may well have held that adopted children would be included, if the facts had been those now before us.
G. C. 10512-19 was repealed and R. C. 3107.13, which became effective August 28, 1951 (as G. C. 8004-13) omits the following words:
"* * * but shall be capable of inheriting property expressly limited by will or by operation of law to the child or children, heir or heirs, or next of kin, or to a class including any of the foregoing."
In lieu thereof, such section reads:
"For all purposes under the laws of this state, includingwithout limitation all laws and wills governing inheritance of and succession to real or personal property * * * a legallyadopted child shall have the same status and rights, and shallbear the same legal relationship to the adopting parents as ifborn to them in lawful wedlock and not born to the natural parents * * *." (Emphasis added.)
The term "grandchild" has a well defined meaning of being "a son's child or a daughter's child." When used in light of the foregoing provisions of R. C. 3107.13, it thus appears that the term "grandchild" used by the testator in his will, without other words of qualification or limitation, can only be held as a matter of law to include children of his sons or daughter whether by blood or adoption, since, in light of the statute,absent other words of qualification or limitation, for allpurposes under the laws of this state, including withoutlimitation all laws and wills governing inheritance of anysuccession to real or personal property, a legally adopted childshall have the same status and rights and bear the same legalrelationship to the adopting parent as if born to them in lawfulwedlock. Thus, when a grandparent in his or her last will and testament makes reference to a child of a son or daughter or to a grandchild which likewise means a child of a son or *Page 62 
daughter, included therein, in light of the statute, by the words used, absent other words of qualification or limitation, is the adopted child of the son or daughter who, by the statute governing such succession by will, has been given the same status and rights as if born to the son or daughter in lawful wedlock.
From the provisions of R. C. 3107.13, it appears that the legislature has without limitation intended to give to adopted children the same status for purposes of succession under wills as they have under the laws governing inheritance, with the exception that the testator, by so providing, may exercise the same right of excluding adopted children of a son or daughter as he has to exclude a child of the son or daughter who is of the family blood, provided his intent appears other than by referring to them as grandchildren or as children of his sons or daughters, which terms, in light of the statute, are insufficient to exclude legally adopted children of a son or daughter, just as they are insufficient to exclude a particular child or children of the family blood — their status and rights under the statute being the same.
Under the terms of the will, construed in light of the statute, the admission of parole evidence was superfluous but not prejudicial to appellants.
For the reasons set forth, I concur in the syllabus and in the judgment rendered by the majority opinion. *Page 63